DETAILED ACTION
This action is in reply to papers filed 9/9/2022.   Claims 1-11, 14-15, 17-23 and 27-29 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Rejections  
The 112 (b) rejections of claims 1-11, 14-15, 17-23 and 27-29  are withdrawn in view of the clarifying amendments made to each of claims 1, claims 3-5 and claim 21. 
The 103 (a) rejection of claims 19 as being unpatentable over Musunuru et al. (PgPub US20150176013A1, Filed 10/8/2014, previously cited) in view of Zhang et al. (PgPub US20140357530A1, Filed 8/19/2014, previously cited), Wang et al. (Science. 2014 Jan 3; 343(6166):80-4., previously cited), Yang et al. (Leukemia volume 28, pages 1280–1288(2014, previously cited)) and Zhang (PgPub US20140179770A1, Filed 12/12/2013, previously cited) is withdrawn in view of amendments to claim 19 which now limit the mutation to N580.   

Maintained Rejections  
The 103 (a) rejection of claims 1-11, 14-15, 17-18, 20-23 and 27-28 as being unpatentable over Musunuru et al. (PgPub US20150176013A1, Filed 10/8/2014, previously cited) in view of Zhang et al. (PgPub US20140357530A1, Filed 8/19/2014, previously cited), Wang et al. (Science. 2014 Jan 3; 343(6166):80-4., previously cited), Yang et al. (Leukemia volume 28, pages 1280–1288(2014, previously cited)) and Zhang (PgPub US20140179770A1, Filed 12/12/2013, previously cited) is maintained. Applicant’s arguments will be addressed following maintained rejection.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1  recites the limitation "a plurality of the single viral vectors" in the second ‘wherein’ clause.  There is insufficient antecedent basis for this limitation in the claim.

Indeed, note that claim 1 (II) recites, inter alia, “…a single viral vector, the single viral vector comprising….” Critically, (II) does not recite one or more single viral vectors.  Thus, there is no antecedent basis for the plural ‘the single viral vectors’ in the second ‘wherein’ clause of claim 1.  This is unlike (I) of claim 1 which recites one or more CRISPR-SaCas9 system guides and in the first ‘wherein’ clause the claim recites a plurality of ‘the CRISPR-SaCas9 system guides.‘ Examiner would also note that claim 22 refers to “the single viral vector of …(II).”

Claim 3  recites, inter alia, “…delivering to the HSC one or more of the single particles according to (I) comprising a first CRISPR-SaCas9 system guide that hybridizes to the first target sequence in the HSC or one or more of the single particles according to II comprising a polynucleotide encoding the first system guide, operably for transcription in the HSC, and
delivering to the HSC one or more of the single particles according to (I) comprising a
second CRISPR-SaCas2. system guide that hybridizes to the second target sequence in the HSC,
or one or more of the single particles according to (II) comprising a polynucleotide encoding the
second system guide, operably for transcription in the HSC.” Examiner’s emphasis. 
There is insufficient antecedent basis for the first and the second system guide in (II). Note that (I) and (II) are written in the alternative in claim 1 (i.e. (I) or (II)). Meaning each of (I) and (II) should individually recite elements contained therein. That is, (I) should recite a first and a second system guide and (II) should recite a first and second system guide. Simply stated, there is no antecedent basis for the first or the second system guides in (II) as these elements have not been previously introduced into (II).  
Additionally, Examiner notes that recitations drawn to (II) in claim 3 do not recite a single viral vector. This is problematic because it is the single viral vector that comprises the polynucleotides recited in (II) in claim 3.   

The metes and bounds of claim 5 are unclear. Claim 5 is copied below. 


    PNG
    media_image1.png
    508
    820
    media_image1.png
    Greyscale

For completeness, the relevant portions of claim 1 are copied below. 

    PNG
    media_image2.png
    588
    852
    media_image2.png
    Greyscale

At issue here is that Claim 5 requires “one or more of the single particles according to (II) comprising a polynucleotide encoding the first system guide and one or more tracr mate sequences, operably for transcription in the HSC” and “one or more of the single particles according to (II) comprising a polynucleotide encoding the second system guide including one or more tracr mate sequences, operably for transcription in the HSC.” This is problematic because as shown above in Claim 1 (II), it is the viral vector that comprises the polynucleotide encoding a guide system. Thus, it is unclear if the vector is included in Claim 5 or not.  

Claim 18 recites the limitation " The method of claim 1, wherein each of the plurality of SaCas9 enzymes " starting in line 1. There is insufficient antecedent basis for this limitation in the claim. Note that this recitation was cancelled in Claim 1. See below. 

    PNG
    media_image3.png
    288
    856
    media_image3.png
    Greyscale


Clarification is requested.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation:  Claim 1 has been amended to recite (I) or (II). Claim 14 furthers the limitations recited in (I) and Claim 15 furthers the limitations recited in (II). As such, and in the interest of compact prosecution, both (I) and (II) are rejected below. In view of the 112 (b) rejection, the polynucleotides in (II) of claim 3 and claim 5 are interpreted to be comprised in the single viral vector of claim 1. 

Prior Art Rejection 1

Claims 1-11, 14-15, 17-18, 20, 22-23 and 27-29 remain and claim 21 is newly rejected under 35 U.S.C. 103 as being unpatentable over Musunuru et al. (PgPub US20150176013A1, Filed 10/8/2014, previously cited) in view of Zhang et al. (PgPub US20140357530A1, Filed 8/19/2014, previously cited), Wang et al. (Science. 2014 Jan 3; 343(6166):80-4., previously cited), Yang et al. (Leukemia volume 28, pages 1280–1288(2014, previously cited)) and Zhang (PgPub US20140179770A1, Filed 12/12/2013, previously cited), hereinafter referred to as Zhang (b).   Although maintained, the rejection is modified to reflect amendments to the claims. 

Regarding claim 1 (I) and (II), Musunuru teaches a method for altering multiple (Pg. 23, para. 225) target polynucleotide sequence in a hematopoietic stem cell (HSC) (Pg. 1, para. 9), said method comprising contacting the polynucleotide sequences with a Cas9 enzyme (as in claim 1 (I)), or a nucleic acid encoding the Cas9 enzyme (Pg. 23, para. 227) (as in claim 1 (II)), said Cas9 enzyme comprising a nuclear localization signal (as in claim 1 (I)) and at least one ribonucleic acid sequence, wherein the ribonucleic acids sequences (i.e. guide RNAs) (claim 1 (I) and (II)) direct the Cas enzyme to and hybridize to a target motif of the target polynucleotide sequences (as in claim 3(in-part)), wherein the target polynucleotide sequences are cleaved (Pg. 1, para. 5). With respect to claim 18 (in-part), Musunuru notes that the articles “a” and “an” should be understood to include the plural referents (Pg. 33, para. 314). Musunuru teaches the  Cas enzyme is complexed with the at least one guide RNAs~ wherein the Cas9 enzyme is in the form of the CRISPR-Cas9 complex with any one of the CRISPR-Cas9 system guides (as optionally in claim 1 (I)) (Pg. 2, para. 11). Note that Musunuru teaches the guide RNAs and the Cas9 enzyme are delivered simultaneously (at the same time) ~ nucleic acid encoding both guide RNA and enzyme (Pg. 1, para. 7; Pg. 13, para. 132; Pg. 14, para. 149), wherein, in one embodiment, said means of delivery is via a vector (Pg. 18, para. 189-190) (claim 1 (II)).  Musunuru teaches the target polynucleotide sequence in the HSC is altered to correct or repair a genetic mutation (e.g., to restore a normal phenotype to the cell) (Pg. 13, para. 123) and then returning the corrected HSC back to the patient (as in claim 28, in-part, and claim 29) (Pg. 10, para. 98). Further, regarding claim 1 (I), Musunuru teaches the CRISPR/Cas system of the present invention can be used to replace an incorrect nucleotide sequence with a correct nucleotide sequence (Pg. 14, para. 131) (i.e. ‘a polynucleotide template, wherein the template provides expression of a normal or less aberrant form of a protein’). Musunuru also teaches isolating the HSCs from non-human organism (as in claim 27) (Pg. 18, para. 171). Musunuru additionally teaches administering the resulting HSCs from (a) to a subject in need of such cells (as in claim 28, in-part, and as in claim 29) (Pg. 18, para. 173). Regarding, claim 7, in-part, Musunuru teaches the use of single guide RNAs (Pg. 16, para. 158; Pg. 11, para. 108). Regarding claim 9, Musunuru teaches the Cas9 enzyme is expressed using a promoter optimized for increased expression in stem cells (Pg. 20, para. 184). Further, in one embodiment, Musunuru teaches the organism is a human (as in claim 10 and claim 11) (Pg. 18, para. 173).  Musunuru teaches the polynucleotide templates are annealed to the system guides (as in claim 21) (Pg. 32,para. 311).
However, Musunuru fails to teach the Cas9 enzyme is a Staphylococcus aureus Cas9 (SaCas9) enzyme (as further  in claim 1 (I) and (II)) and that the polynucleotides encoding the Cas9 enzyme and plurality guides are encoded on a single viral vector (as further in claim 1 (I)). Additionally, Musunuru fails to teach wherein delivery is via one or more single particles (as further in claim 1). Musunuru fails to teach wherein the one or more target sequence is on a strand of a polynucleotide duplex, and the method obtains cleavage of the polynucleotide duplex whereby on one strand there is a 5' overhang and on the other strand there is a 3' overhang (as in claim 2). Further, Musunuru fails to teach the one or more target sequences comprises a first target sequence on a first strand of the polynucleotide duplex and there is a second target sequence on a second strand of the polynucleotide duplex, and the method comprises delivery is via one or more single particles comprising a first CRISPR-Cas system guide that hybridizes to the first target nucleotide sequence in the HSC, or delivery is via one or more single particles comprising a single viral vector comprising a polynucleotide encoding the first system guide, operably for transcription in the HSC, and delivery is via one or more single particles comprising a second CRISPR-Cas system guide that hybridizes to the second target nucleotide sequence in the HSC, or delivery is via one or more single particles comprising a single viral vector comprising a polynucleotide encoding the second system guide, operably for transcription in the HSC (as in claim 3). Additionally, Musunuru fails to teach the one or more target sequences comprises a first target sequence on a first strand of the polynucleotide duplex and there is a second target sequence on a second strand of the polynucleotide duplex, and the method comprises delivery of: one or more of the single particles of (I) comprising a first CRISPR-Cas system guide that hybridizes to the first target nucleotide sequence in the HSC including at least one or more tracr mate sequences, or one or more of the single particles of (II) comprising a single viral vector comprising polynucleotide encoding the first system guide and at least one or more tracr mate sequences, operably for transcription in the HSC; and one or more of the single particles of (I) comprising a second CRJSPR-Cas system guide that hybridizes to the second target nucleotide sequence in the HSC including at least one or more tracr mate sequences, or a one or more of the single particles of (II) comprising polynucleotide encoding the second system guide including at least one or more tracr mate sequences, operably for transcription in the HSC; and a tracr sequence or one or more of the single particles of (II) comprising a single viral vector comprising a polynucleotide encoding the tracr sequence, operably for transcription in the HSC (as in claim 5). Further, Musunuru fails to teach the SaCas9 is a nickase (as in claim 6), the target sequences are associated with a genomic locus of interest associated with the mutation (as in claim 8). Further, Musunuru fails to teach each of the plurality of SaCas9 comprises one or more mutations in a catalytic domain (as further in claim 18). Additionally, Musunuru fails to teach the target sequence is associated with β-thalassemia (as in claim 20), the single viral vector of (II) is an AAV vector (as in claim 22), such as AAV1, AAV2, AAV3, AAV4, or AAV5 (as in claim 23). 
Before the effective filing date of the claimed invention, Zhang et al. taught methods of directing CRISPR complex formation in eukaryotic cells and methods for utilizing the CRISPR-Cas system (Abstract). Towards this end, and with respect to claim 2, in-part, Zhang teaches a method of modifying an organism or a non-human organism (Pg. 7, para. 47-para. 53) with a reduction in likelihood of off-target modifications by manipulation of a first and a second target sequence on opposite strands of a DNA duplex on a genomic locus of interest, whereby said locus of interest is a defect in a target sequence in a genomic locus of interest (Pg. 4-5, para. 34-35) (as in claim 8), in a cell comprising delivering a non-naturally occurring or engineered composition comprising: I. a first CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence, wherein the first polynucleotide sequence comprises: (a) a first guide sequence capable of hybridizing to the first target sequence, (b) a first tracr mate sequence, and (c) a first tracr sequence, II. a second CRISPR-Cas system chiRNA polynucleotide sequence, wherein the second polynucleotide sequence comprises: (a) a second guide sequence capable of hybridizing to the second target sequence, (b) a second tracr mate sequence, and (c) a second tracr sequence (as in claim 4), and III. a polynucleotide sequence encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences and comprising one or more mutations, wherein (a), (b) and (c) are arranged in a 5′ to 3′ orientation, wherein when transcribed, the first and the second tracr mate sequence hybridize to the first and second tracr sequence respectively and the first and the second guide sequence directs sequence-specific binding of a first and a second CRISPR complex to the first and second target sequences respectively, wherein the first CRISPR complex comprises the CRISPR enzyme complexed with (1) the first guide sequence that is hybridized to the first target sequence, and (2) the first tracr mate sequence that is hybridized to the first tracr sequence, wherein the second CRISPR complex comprises the CRISPR enzyme complexed with (1) the second guide sequence that is hybridized to the second target sequence, and (2) the second tract mate sequence that is hybridized to the second tracr sequence, wherein the polynucleotide sequence encoding a CRISPR enzyme is DNA or RNA, and wherein the first guide sequence directs cleavage of one strand of the DNA duplex near the first target sequence and the second guide sequence directs cleavage of the other strand near the second target sequence inducing a double strand break (as in claim 3 and claim 5), thereby modifying the organism or the non-human organism with a reduction in likelihood of off-target modifications. Zhang teaches, preferably, the Cas9 enzyme is from, or is derived from, saCas9 (as further in claim 1 (I) and (II)) (Pg. 28, para. 289). Further, Zhang teaches, to minimize the level of toxicity and off-target effect, CRISPR enzyme nickase mRNA can be delivered with the pair of guide RNAs targeting a site of interest (as in claim 6) (Pg. 16, para. 209). Zhang adds that use of a pair of sgRNAs generate a 5′ overhang with Cas9n and the corresponding 3′ overhang (as further in claim 2) (Pg. 18, para. 213). In some embodiments, Zhang teaches the delivery is via one or more particles (as further in claim 1), (Pg. 66, para. 545 and Pg. 4, para. 29) wherein such particles can comprise a single viral vector (as in claim 1 (II)) (Pg. 27, para. 285) comprising a CRIPSR system and a polynucleotide template (Pg. 4, para. 31-32; Pg.14, para. 187; Pg. 35, para. 335). Zhang teaches the CRISPR enzyme comprises one or more mutations in a catalytic domain (as in claim 18) (Pg. 6, para. 46). Zhang teaches use of these mutations as nickases (Pg. 96, para. 1032). Furthermore, Zhang teaches the strategy to direct delivery and provide systemic introduction of CRISPR systems with appropriate guide RNAs can be employed to target genetic mutations to edit or otherwise manipulate genes that cause metabolic, liver, kidney and protein diseases and disorders such as those in Table B, (Pg. 20, para. 231), wherein Table B includes β-Thalassemia (as in claim 20) (Pg. 39, ‘Biological and coagulation diseases and disorders’). Regarding claim 22, Zhang teaches the viral vector is an adeno associated virus (AAV) (Pg. 13, para. 148), such as AAV1 (as in claim 23) (Pg. 14, para. 186).  Zhang teaches expanding the modified cells for 2-3 weeks (as further in claim 28) (Pg. 87, para. 888).
However, none of Musunuru or Zhang teach the plurality of guides comprise one or more barcodes (as further in claim 1).
Before the effective filing date of the claimed invention, Wang et al. set out to explore the feasibility of using the CRISPR/Cas9 system to perform large-scale, loss-of-function screens in mammalian cells. Wang adds that the idea was to use a pool of sgRNA-expressing lentivirus to generate a library of knockout cells that could be screened under both positive and negative selection (Pg. 2, para. 2). Each sgRNA would serve as a distinct DNA barcode (as further in claim 1) that can be used to count the number of cells carrying it using high-throughput sequencing (Fig. 1A). Wang observed sgRNA expression cassettes were stably integrated into the genome, which enabled a complex mutant pool to be tracked by massively parallel sequencing. Wang used a library containing 73,000 sgRNAs to generate knockout collections and performed screens in two human cell lines. A screen for resistance to the nucleotide analog 6-thioguanine identified all expected members of the DNA mismatch repair pathway, while another for the DNA topoisomerase II (TOP2A) poison etoposide identified TOP2A, as expected, and also cyclin-dependent kinase 6, CDK6. A negative selection screen for essential genes identified numerous gene sets corresponding to fundamental processes (Abstract). Wang notes that taken together, these results demonstrate the utility of CRISPR/Cas9 for conducting large-scale genetic screens in mammalian cells. Based on their initial experiments, Wang adds that their system appears to offer several powerful features that together provide significant advantages over current functional screening methods (Pg. 5, para. 3).
However, none of Musunuru, Zhang or Wang teach the targeted sequence comprises the PD-1 gene (as further in claim 1).
Before the effective filing date of the claimed invention, Yang et al. taught blockade of immune checkpoints is emerging as a new form of anticancer therapy (Abstract). In their report, Yang et al. studied the expression of programmed death ligand 1 (PD-L1), PD-L2, programmed death 1 (PD-1) (as further in claim 1) and cytotoxic T lymphocyte-associated antigen 4 (CTLA4) mRNA in CD34+ cells, a hematopoietic stem cell, from myelodysplastic syndrome (MDS), chronic myelomonocytic leukemia (CMML) and acute myeloid leukemia (AML) patients (N=124). Upregulation of PD-1 was observed in 8% of MDS CD34+ samples, upregulation of PD-1 was observed in 26% of CMML CD34+ samples and upregulation of PD-1 was observed in 22% of AML CD34+ samples (Pg. 1281, Col. 1, ‘Results’- Pg. 1282, paragraph bridging Col. 1 and Col. 2).
However, none of Musunuru, Zhang, Wang or Yang teach the particle(s) are formed by a method comprising admixing (i) a mixture comprising the SaCas9 enzyme, the plurality of CRISPR-SaCas9 system guides, and the one or more polynucleotide template, with (ii) a mixture comprising surfactant, phospholipid, biodegradable polymer, lipoprotein and alcohol, whereby one or more of the single particles comprising each comprising the CRISPR-SaCas9 complex and the one or more polynucleotide template are formed (as in claim 14) or one the particles are formed by a method comprising admixing (i) a mixture comprising the one or more polynucleotide template and the plurality of single viral vector comprising the one or more polynucleotides encoding the plurality of the CRSIPR-SaCas9 system guides and the Staphylococcus aureus Cas9 (SaCas9) enzyme with (ii) a mixture comprising surfactant, phospholipid, biodegradable polymer, lipoprotein and alcohol, whereby one or more of the single particles comprising the single viral vector and the one or more polynucleotide templates (as in claim 15) or one the particles are formed by a method comprising admixing (i) the plurality of the single viral vectors comprising the one or more polynucleotides encoding the plurality of the CRISPR-SaCas9 system guides, the Staphylococcus aureus Cas9 (SaCas9) enzyme, and the one or more polynucleotide templates with (ii) a mixture comprising surfactant, phospholipid, biodegradable polymer, lipoprotein and alcohol, whereby one or more of the single particles  each comprising the single viral vector (as in claim 17).
Before the effective filing date of the claimed invention, Zhang (b) taught vectors and vector systems some of which encode one or more components of a CRISPR complex, as well as methods for the design and use of such vectors. Additionally, Zhang teaches methods of directing CRISPR complex formation in eukaryotic cells to ensure enhanced specificity for target recognition and avoidance of toxicity and to edit or modify a target site in a genomic locus of interest to alter or improve the status of a disease or a condition (Abstract). In a particular embodiment, Zhang (b) teaches lipidoid compounds are particularly useful in the administration of polynucleotides, which may be applied to deliver the CRISPR Cas system of the present invention. Specifically, Zhang (b) teaches the aminoalcohol lipidoid compounds are combined with an agent to be delivered to a cell or a subject to form microparticles, nanoparticles, liposomes, or micelles. The agent to be delivered by the particles, liposomes, or micelles may be in the form of a gas, liquid, or solid, and the agent may be a polynucleotide, protein, peptide, or small molecule. Continuing, Zhang (b) teaches the minoalcohol lipidoid compounds may be combined with other aminoalcohol lipidoid compounds, polymers (synthetic or natural), surfactants, cholesterol, carbohydrates, proteins, lipids, etc. to form the particles (as in claim 14, claim 15 and claim 17) (Pg. 17, para. 232).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."  
When taken with the teachings of Musunuru et al., rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to substitute the generic Cas9 enzyme in the method of modifying HSCs of Musunuru et al., with the teachings of Zhang et al., wherein Zhang teaches a method of modifying an organism or a non-human organism with a reduction in likelihood of off-target modifications wherein said method comprises use of an SaCas9 enzyme with a reasonable expectation of success. One of skill in the art would have had a reasonable expectation of success because Zhang articulates a preference for use of the SaCas9 enzyme. Thus, one of ordinary skill in the art would have found it prima facie obvious to compare the efficacy of the SaCas9 enzyme in modifying the HSCs of Musunuru.
  Further, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of Musunuru et al., wherein Musunuru teaches a method of using a CRISPR/Cas system to alter a target polynucleotide sequences associated with a mutation in a hematopoietic stem cell, with the teachings of Yang et al., wherein Yang teaches upregulation of the PD-1 gene in hematopoietic stem cells derived from myelodysplastic syndrome (MDS), chronic myelomonocytic leukemia (CMML) and acute myeloid leukemia (AML) patients. That is, one of ordinary skill in the art would have been motivated to target the PD-1 gene in hematopoietic stem cells derived from MDS, CMML or AML patients using the CRISPR/Cas method of Musunuru in view of Zhang in order alter the mutation associated PD-1 gene in said patients. The skilled artisan would have been motivated to make such a modification in order to administer the altered cells back into the patient for treatment of MDS, CMML or AML, as contemplated by Musunuru et al.  Additionally, the skilled artisan would have found it prima facie obvious to substitute the generic sgRNA of Musunuru et al. with the sgRNA barcodes of Wang because Wang teaches, by associating each sgRNA with unique barcodes, an observed advantage of their systems is the utility of CRISPR/Cas9 for conducting large-scale genetic screens in mammalian cells.  Accordingly, the skilled artisan would have been motivated to use the system of Wang to screen the HSCs of Musunuru in view of Zhang and Yang. 
 When taken with the teachings of Zhang (b), wherein Zhang (b) teaches methods of directing CRISPR complex formation in eukaryotic cells to ensure enhanced specificity for target recognition and avoidance of toxicity and to edit or modify a target site in a genomic locus of interest, one of skill in the art would have been motivated to include the teachings of Zhang (b) in the combined teachings of Musunuru et al., Zhang et al., Wang et al. and Yang et al., in order to reduce the likelihood of off-target modifications.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments 
Applicant argues: Applicants submit that the Examiner's interpretation does not apply to claim 1 as currently amended.
In Response: Applicant’s arguments have been fully considered. In view of the modified rejection above, the amended claims are still found obvious in view of the cited art. 



Prior Art Rejection 2
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Musunuru et al. (PgPub US20150176013A1, Filed 10/8/2014, previously cited) in view of Zhang et al. (PgPub US20140357530A1, Filed 8/19/2014, previously cited), Wang et al. (Science. 2014 Jan 3; 343(6166):80-4., previously cited), Yang et al. (Leukemia volume 28, pages 1280–1288(2014, previously cited)) and Zhang (PgPub US20140179770A1, Filed 12/12/2013, previously cited), hereinafter referred to as Zhang (b) as applied to claims 1-11, 14-15, 17-18, 20-23 and 27-29 and  further in view of Zhang et al. (WO2015089351A1, Published 6/18/2015, Filed 12/12/2014, Priority 12/12/2013), hereinafter referred to as Zhang (c).  

The teachings of Musunuru et al., Zhang et al., Wang et al., Yang et al. and Zhang (b) et al. are relied upon as detailed above. And although Zhang teaches one or more mutations in a catalytic domain, Zhang fails to teach wherein the one or more mutations in the catalytic domain with reference to SaCas9 comprise N580 (as in claim 19)
Before the effective filing date of the claimed invention, Zhang (c) taught a CRISPR enzyme comprising  at least one or more mutations, wherein the at least one or more mutations is N580 according to SaCas9, e.g., N580A as to SaCas9 (as in claim 19) (Pg. 4-5,para. 8). 
When taken with the teachings of Musunuru et al., Zhang et al., Wang et al., Yang et al. and Zhang (b), one of ordinary skill in the art would have found it prima facie obvious to substitute the generic mutation in the catalytic domain of SaCas9 in Zhang (b) with the N580 of Zhang (c) in order to determine the ability of the N580 SaCas9 nickase in gene disruption.   
Thus, the modification would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632